02/13/2018
               IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                               August 10, 2017 Session

     STEPHANIE DIANE BRAMLETT v. MICHAEL LEE BRAMLETT

                 Appeal from the Circuit Court for Bradley County
                No. V-09-040      Lawrence Howard Puckett, Judge
                      ___________________________________

                           No. E2016-02229-COA-R3-CV
                       ___________________________________


This case involves the intent of Stephanie Diane Ellerman, formerly Bramlett, (mother) to
relocate with the parties’ minor child. Mother, the primary residential parent, seeks to
move from Cleveland, Tennessee to Greenville, Tennessee, a distance of approximately
160 miles. She sent notice to Michael Lee Bramlett (father) of her intent to relocate. The
notice indicated that mother intended to relocate because she had remarried and intended
to move into her husband’s residence. Father responded with a petition objecting to the
relocation. The court entered an order allowing mother to move, finding that the move
has a reasonable purpose and is not vindictive or meant to interfere with father’s co-
parenting time. Father appeals. We affirm. We decline mother’s request for attorney’s
fees and expenses at the trial court level. In the exercise of our discretion, we do award
to mother her reasonable fees and expenses on appeal.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                            Affirmed; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which JOHN W.
MCCLARTY and THOMAS R. FRIERSON, II, JJ., joined.

Randy Sellers, Cleveland, Tennessee, for the appellant, Michael Lee Bramlett.

Joshua H. Jenne, Cleveland, Tennessee, for the appellee, Stephanie Diane Ellerman,
formerly Bramlett.


                                       OPINION
                                               I.

        In 2007, mother and father married, and one child was born to their union. Mother
later filed for divorce. The trial court entered a final decree of divorce that incorporated a
permanent parenting plan. The parenting plan designated mother as the primary
residential parent. When the trial court entered the parenting plan, mother lived in
Cleveland, Tennessee with relatives.

       Some years after the parties’ divorce, mother remarried. Her new husband lives in
an ancestral home he owns in Greeneville, Tennessee, approximately 160 miles from
mother’s residence in Cleveland. After mother remarried, she sent father notice, pursuant
to Tenn. Code Ann. § 36-6-108(a), of her intent to move with the child more than fifty
miles. Her letter indicated that she intended to relocate to the Greeneville residence of
her husband. Father responded with a petition objecting to the relocation and requesting
a hearing on the matter pursuant to Tenn. Code Ann. § 36-6-108(d)(1).

       Tenn. Code Ann. § 36-6-108 provides, in pertinent part, the following:

              (a) After custody or co-parenting has been established by the
              entry of a permanent parenting plan or final order, if a parent
              who is spending intervals of time with a child desires to
              relocate outside the state or more than fifty (50) miles from
              the other parent within the state, the relocating parent shall
              send a notice to the other parent at the other parent’s last
              known address by registered or certified mail. . . .

                                    *      *         *

              (d)(1) If the parents are not actually spending substantially
              equal intervals of time with the child and the parent spending
              the greater amount of time with the child proposes to relocate
              with the child, the other parent may, within thirty (30) days of
              receipt of the notice, file a petition in opposition to removal
              of the child. . . . The parent spending the greater amount of
              time with the child shall be permitted to relocate with the
              child unless the court finds:

              (A) The relocation does not have a reasonable purpose;

              (B) The relocation would pose a threat of specific and serious
              harm to the child that outweighs the threat of harm to the
              child of a change of custody; or

                                               -2-
              (C) The parent’s motive for relocating with the child is
              vindictive in that it is intended to defeat or deter visitation
              rights of the noncustodial parent or the parent spending less
              time with the child.

      Following a hearing on father’s petition, the trial court entered an order finding as
follows:

              Because mother exercises substantially more parenting time
              with the child (all but alternate weekends under the proof),
              father has the burden of proving mother’s relocation is not for
              a reasonable purpose or is vindictive within the meaning of
              T.C.A. § 36-6-108(d)(1)(A) or (C) as he alleges. . . .

                                   *      *         *

              From all of the evidence, father failed to meet his burden of
              proof to demonstrate by the preponderance of the evidence
              that mother’s relocation with the child lacks a reasonable
              purpose or is vindictive.

              The court finds that the reason and purpose of mother’s move
              is “economically sufficient to justify relocation with the
              child”, and is “economically” much more feasible than her
              current living conditions here in Bradley County. Mother’s
              move to Greeneville, Tennessee will allow her and her
              daughter the economic advantages attendant to living in a
              home of their own rather than with their extended relatives as
              they do now. . . . [T]he court finds: that the mother is a wage
              earner of limited means, doing menial labor; that her new
              husband’s home is ancestral property owned by him; that
              mother will probably be able to obtain similar employment in
              the new location; that it is economically beneficial for mother
              to live with her husband rather than with her relatives as she
              and the child now live; that it would pose economic hardship
              and uncertainty upon mother, the child and her husband for
              him to seek employment in mother’s present locale, which the
              court finds is not economically feasible because of the fact he
              would be selling and moving from his present home. The
              court concludes that . . . mother’s move with her child is for a
              reasonable purpose and is not designed or intended by her to
              defeat father’s shared parenting rights.

                                              -3-
(Paragraph numbering, footnote, and citations in original omitted.) Accordingly, the
court ordered that mother would be allowed to move to Greeneville with the child.
Father appeals.

                                             II.

       The issue presented by father is whether the trial court erred in allowing mother to
relocate with the child. Mother raises the issue of whether she should be awarded her
attorney’s fees at trial and on appeal.

                                             III.

       In this non-jury case, we review the trial court’s findings of fact upon the record
with a presumption of correctness, and we will not overturn those factual findings unless
the evidence preponderates against them. Tenn. R. App. P. 13(d); Armbrister v.
Armbrister, 414 S.W.3d 685, 692 (Tenn. 2013). We review a trial court’s conclusions of
law under a de novo standard with no presumption of correctness accorded to the trial
court. Campbell v. Florida Steel Corp., 919 S.W.2d 26, 35 (Tenn. 1996); Union Carbide
Corp. v. Huddleston, 854 S.W.2d 87, 91 (Tenn. 1993).

                                             IV.

                                             A.

       The Supreme Court has recently clarified the framework to be utilized in
determining whether a parent may relocate with a child pursuant to the provisions of
Tenn. Code Ann. § 36-6-108. In Aragon v. Aragon, the Supreme Court explained that,
once a primary residential parent seeking to relocate provides notice of his/her intent to
relocate, the burden of proof is on the parent opposing the relocation to prove one of the
enumerated grounds in Tenn. Code Ann. § 36-6-108(d)(1). See 513 S.W.3d 447, 460
(Tenn. 2017). “If the burden of proof is not carried, the trial court is obliged to grant
permission for the relocation.” Id. The court explained that “[t]he statute includes a
presumption in favor of permitting relocation      . . . .” Id.

       The Aragon court also addressed the term “reasonable purpose.” In Webster v.
Webster, this Court found that “it is clear that the ‘reasonable purpose’ of the proposed
relocation must be a significant purpose, substantial when weighted against the gravity of
the loss of the non-custodial parent’s ability ‘to fully participate in their children’s lives
in a more meaningful way.’ ” No. W2005-01288-COA-R3-CV, 2006 WL 3008019, at
*14 (Tenn. Ct. App., filed Oct. 24, 2006). In Aragon, the Supreme Court rejected that
interpretation. The court held that “[t]he term ‘reasonable purpose’ should be given its
ordinary meaning.” 513 S.W.3d at 467. “[T]he ‘reasonable purpose’ ground is not
intended to be a guise under which the trial court may determine whether the parent’s
                                            -4-
decision to relocate is wise or fair or in the child’s best interest.” Id. The statute
demonstrates the legislature’s intent “to permit the parent who has been spending the
majority of the residential parenting time with the child to relocate with the child without
court intervention, except in unusual cases in which the other parent proves that the move
. . . has no reasonable purpose at all.” Id. at 466 (footnote omitted).

        In the case before us, because mother spends the greater amount of time with the
child, father has the burden of proving one of the three grounds for denying a petition to
relocate. With respect to whether the relocation would pose a threat of specific and
serious harm to the child, at trial, father conceded that this ground is not at issue.
Father’s counsel clarified for the trial court that “we can cast out . . . serious harm.
[Father] admitted that. We didn’t plead that she was any kind of harm to the child no
matter where she is.” Accordingly, the threat of specific and serious harm to the child is
not a ground on which to deny mother’s proposed relocation.

        Father claims that mother’s proposed relocation is vindictive and intended to
defeat or deter his visitation with the child. He, however, fails to establish that mother’s
motive for relocating to live with her new husband is, in any way, vindictive. With
respect to mother’s proposed relocation being vindictive, father’s counsel stated that “the
point of that argument is that it’s already difficult for [father] to exercise his time, but this
is going to make it more difficult . . . .” While the move will clearly require more travel
time for father to exercise his visitation rights, that alone does not demonstrate that
mother’s motive for relocating is vindictive. Father’s bears the burden of proving that
mother’s motive is vindictive in that it is “intended to defeat or deter [his] visitation
rights . . . .” Tenn. Code Ann. § 36-6-108(d)(1)(C). The fact that exercising his visitation
rights would be more difficult if mother relocates does not prove that her motive is
vindictive. We hold that the evidence does not preponderate against the trial court’s
finding that father failed to meet his burden of proving that mother’s motive for
relocating is vindictive.

       Father also claims that mother’s proposed relocation has no reasonable purpose.
To support this claim, father relies on the following assertions: (1) mother’s move will
not advance her pay, and she will actually make less in Greeneville; (2) mother has no
relatives in Greeneville; (3) both mother’s and father’s extended families live in Bradley
County; (4) it is unknown whether mother’s new husband attempted to obtain a job closer
to mother’s residence in Bradley County; and (5) mother’s husband eventually took a job
making less than he was making at the time of the notice of intent to relocate.

       As discussed in this opinion, the parent opposing relocation bears the burden of
proving that the proposed relocation “has no reasonable purpose at all.” Id. at 467. In
this case, father has failed to demonstrate that mother’s proposed relocation has no
reasonable purpose. Rather than demonstrating that the move has no reasonable purpose,
father focuses on a potential decrease in mother’s and her husband’s pay. Father also
                                          -5-
focuses on the location of the child’s extended family. These facts fail to demonstrate
how mother’s proposed relocation has no reasonable purpose. Based upon the record,
mother has proposed to relocate with the child because she has remarried and intends to
move out of her current residence with her relatives and into her husband’s ancestral
home. To us, this is a reasonable purpose for mother to relocate. We hold that the
evidence does not preponderate against the trial court’s finding that father failed to meet
his burden of proving that mother’s proposed relocation has no reasonable purpose.
Because father has failed to prove one of the grounds on which to deny mother’s
proposed relocation, we affirm the judgment of the trial court allowing mother to relocate
with the child from Cleveland, Tennessee to Greeneville, Tennessee.

                                             B.

       On appeal, mother asks this Court to award her attorney’s fees incurred at trial
and on appeal. Tenn. Code Ann. § 36-6-108(i) provides that “[e]ither parent in a parental
relocation matter may recover reasonable attorney fees and other litigation expenses from
the other parent in the discretion of the court.” The trial court, however, did not award
attorney’s fees to mother. The court, in its ruling from the bench, and the trial court’s
order are silent on the issue. The trial transcript demonstrates that mother did not bring
the issue to the trial court’s attention when the court made its ruling, even though she had
the opportunity to restate her request for attorney’s fees at that time. After the court
made its ruling allowing mother to relocate, the court gave mother the opportunity to
raise any additional issues before the court. The court asked if there was anything else,
and the response was “no.” Counsel for mother then stated he would prepare an order
incorporating the court’s findings.

       Given the opportunity to address attorney’s fees, Mother cannot make the error of
not raising the issue before the trial court and now contest the trial court’s failure to
award her fees as an alleged error. Tenn. R. App. P. 36(a) provides that “[n]othing in this
rule shall be construed as requiring relief be granted to a party responsible for an error or
who failed to take whatever action was reasonably available to prevent or nullify the
harmful effect of an error.” The Supreme Court has stated the following:

              [T]he rationale for requiring an objection to a mistake is that
              it gives the trial judge an opportunity to cure a situation that
              one or both parties perceive to be in error. A party ought not
              be permitted to stand silently by while the trial court commits
              an error in procedure, and then later rely on that error when it
              is to his advantage to do so.

State v. Mounce, 859 S.W.2d 319, 323 (Tenn. 1993). Thus, if mother believed that the
trial court erred in not addressing or not awarding attorney’s fees, she should have raised
that issue before the trial court when she had the opportunity. Mother cannot now, after
                                            -6-
remaining silent at trial, ask this Court to correct what she believes was a mistake by the
trial court. See Tenn. R. App. P. 36(a) (“Nothing in this rule shall be construed as
requiring relief be granted to a party responsible for an error or who failed to take
whatever action was reasonably available to prevent or nullify the harmful effect of an
error.”). Accordingly, we decline to award the attorney’s fees of mother incurred at trial.

       Mother prevailed on this appeal. With respect to mother’s request for her fees on
appeal, in the exercise of our discretion, we award her said fees and expenses. We
remand this case to the trial court to establish mother’s reasonable attorney’s fees and
expenses on appeal.

                                            V.

       The judgment of the trial court is affirmed. The costs on appeal are assessed to the
appellant, Michael Lee Bramlett. This case is remanded to the trial court for further
proceedings consistent with this opinion.



                                                 _________________________________
                                                 CHARLES D. SUSANO, JR., JUDGE




                                           -7-